                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO
                              Judge William J. Martínez

Criminal Case No. 19-cr-264-WJM

UNITED STATES OF AMERICA,

       Plaintiff,

v.

1.     TIMOTHY SPIKES,
2.     SYLVIA MONTOYA,

       Defendants.


     ORDER DENYING DEFENDANTS’ JOINT MOTION FOR RECONSIDERATION


       The Government charges Timothy Spikes with: (1) one count of possession of a

firearm in furtherance of a drug trafficking crime, 18 U.S.C. § 924(c)(1)(A)(i); (2) one

count of possession with intent to distribute a mixture or substance containing a

detectable amount of cocaine base, a Schedule II controlled substance, 21 U.S.C.

§§ 841(a)(1) and (b)(1)(C); (3) one count of possession with intent to distribute a mixture

or substance containing a detectable amount of methamphetamine, a Schedule II

controlled substance, 21 U.S.C. §§ 841(a)(1) and (b)(1)(C); (4) one count of possession

of a firearm / ammunition by a prohibited person, 18 U.S.C. § 922(g)(1); (5) one count of

possession with intent to distribute 28 grams or more of cocaine base, a Schedule II

controlled substance, 21 U.S.C. §§ 841(a)(1) and (b)(1)(B)(iii); (6) one count of

possession with intent to distribute 5 grams or more methamphetamine (actual), a

Schedule II controlled substance, 21 U.S.C. §§ 841(a)(1) and (b)(1)(B)(viii); (7) one
count of maintaining a drug premises, 21 U.S.C. § 856(a)(1), and (8) one count of

possession with intent to distribute a mixture or substance containing a detectable

amount of heroin, a Schedule I controlled substance, 21 U.S.C. §§ 841(a)(1) and

(b)(1)(C). (ECF No. 1.)

       The Government also charges Sylvia Montoya with: (1) one count of possession

with intent to distribute 28 grams or more of cocaine base, a Schedule II controlled

substance, 21 U.S.C. §§ 841(a)(1) and (b)(1)(B)(iii); (2) one count of possession with

intent to distribute 5 grams or more methamphetamine (actual), a Schedule II controlled

substance, 21 U.S.C. §§ 841(a)(1) and (b)(1)(B)(viii); and (3) one count of maintaining a

drug premises, 21 U.S.C. § 856(a)(1). (Id.)

       On April 20, 2020, the Defendants filed the Joint Motion to Dismiss Indictment Or

In The Alternative To Suppress Evidence and Request for Oral Argument (“Motion to

Suppress”). (ECF No. 68.) The Court held evidentiary hearings on the Motion to

Suppress on December 9, 2020 and January 5, 2021. (ECF Nos. 101, 104.)

       On January 29, 2021, Defendants filed the Joint Motion Requesting a Franks

Hearing. (ECF No. 108.)

       On May 5, 2021, the Court issued the Order Granting in Part and Denying in Part

Defendants’ Joint Motion to Dismiss Indictment or in the Alternative to Suppress

Evidence and Request for Oral Argument and Denying Defendants’ Joint Motion

Requesting a Franks Hearing (“Prior Order”). (ECF No. 113.) The Court presumes

familiarity with the Prior Order.




                                              2
      This matter is now before the Court on Defendants’ Joint Motion for

Reconsideration (“Motion”). (ECF No. 124.) The Government responded on June 30,

2021. (ECF No. 128.) For the reasons stated below, the Motion is denied.

                                I. LEGAL STANDARDS

      In a criminal case,

             [a] motion to reconsider may be granted when the court has
             misapprehended the facts, a party’s position, or the law.
             Specific grounds include: (1) an intervening change in the
             controlling law, (2) new evidence previously unavailable, and
             (3) the need to correct clear error or prevent manifest
             injustice.

United States v. Christy, 739 F.3d 534, 539 (10th Cir. 2014) (internal quotation marks

and citations omitted). However, a motion for reconsideration “should not be used to

revisit issues already addressed or advance arguments that could have been raised

earlier.” Servants of Paraclete v. Does, 204 F.3d 1005, 1012 (10th Cir. 2000); Pack v.

Hickey, 776 F. App’x 549, 558 (10th Cir. 2019) (recognizing that a motion for

reconsideration is not intended as an opportunity to rehash arguments).

                                     II. ANALYSIS

      Defendants argue that “[t]he Court erred when it denied Defendants’ request for

suppression of evidence seized as a result of law enforcement’s March 6, 2019[ ] search

of the 2019 Charger as Officer Ponich unlawfully prolonged the traffic stop and K-9 Puck

is unreliable and did alert to the presence of narcotics.” (ECF No. 124 at 2.) The Court

will consider each argument below.




                                            3
A.     Length of the March 6, 2019 Traffic Stop

       Defendants contend that the Court’s erred in concluding that Officer Ponich’s

actions during the traffic stop were reasonably related to the mission of the traffic stop

because he admitted during the January 5, 2021 evidentiary hearing that he was holding

Spikes until a K-9 was present at the scene. (ECF No. 124 at 3.)

       The Government responds that the traffic stop was not unlawfully prolonged

because, as Officer Ponich explained during the January 5, 2021 evidentiary hearing, he

had to do certain things before issuing a ticket to Spikes, including having a tint meter on

the scene to measure the tint on the 2019 Charger’s windows. (ECF No. 128 at 4.)

According to the Government, Sergeant Carelock’s arrival on scene with the tint meter is

“highly relevant to the [D]efendants’ challenge that the traffic stop was unlawfully

prolonged.” (Id.) The Court agrees.

       Although Defendants cherry-pick a portion of Officer Ponich’s testimony to create

the impression that Spikes was held at the scene of the traffic stop solely to wait for K-9

Puck, Officer Ponich also testified that: (1) he informed Spikes that he was in violation of

tint, (2) he did not have a tint meter in his car, and (3) he had certain things to do before

issuing Spikes a ticket. 1 (See ECF No. 124-1 at 47–50.) Moreover, if—as Defendants

contend—Officer Ponich was solely delaying the traffic stop to wait for K-9 Puck, there


       1
         Defendants cite United States v. Mayville, 955 F.3d 825, 831 (10th Cir. 2020) for the
proposition that “officers may not undertake safety precautions for the purpose of lengthening the
stop to allow for investigation of unrelated criminal activity.” There is no reasonable suggestion,
however, that Officer Ponich did not diligently pursue the mission of the traffic stop. Had Officer
Ponich not asked Sergeant Carelock to bring a tint meter to the scene before writing Spikes a
municipal ticket summons, it is possible—if not likely—that the traffic violation would have been
thrown out for lack of evidence that the 2019 Charger’s windows were actually unlawfully tinted.


                                                4
would have been no need for Sergeant Carelock to actually arrive at the scene with the

tint meter. 2 But Sergeant Carelock did in fact bring a tint meter to the scene and

determined that the front passenger window of the 2019 Charger allowed only 5% of light

transmission. (ECF No. 68 at 3.) Moreover, Spikes was released from the scene only

after Officer Ponich issued Spikes a municipal ticket summons for unlawful window

tinting, i.e., when Officer Ponich completed the purpose of the traffic stop. (Id. at 4.)

       Thus, the Court concludes that it did not clearly err by determining that the March

6, 2019 traffic stop was not unnecessarily prolonged and instead lasted only as long as

necessary to confirm the suspicion that justified the initial stop of the 2019 Charger. The

Court therefore denies this portion of the Motion.

B.     K-9 Puck’s Sniff

       Defendants also argue that the Court erred by: (1) determining that K-9 Puck was

reliable, and (2) “misapprehend[ing] the facts in reviewing the video evidence of the

traffic stop, in combination with [Investigator] Dortch’s testimony, police report, and Dr.

Cablk’s testimony” by determining that K-9 Puck alerted to the odor of narcotics in the

2019 Charger. (ECF No. 124 at 4–7.)

       Critically, however, Defendants fail to show that the Court fundamentally

misapprehended any of the arguments developed in the Motion to Suppress or testimony

from evidentiary hearings, or otherwise clearly erred in its analysis, such that they would




       2
        Investigator Dortch had already deployed K-9 Puck when Sergeant Carelock arrived on
scene with the tint meter. (See ECF No. 68-5.)


                                              5
suffer manifest injustice without the requested relief. 3 Nor do they establish any

intervening change in the controlling law or come forward with any new evidence

previously unavailable to them at the time they filed their Motion to Suppress.

       The Tenth Circuit has made it abundantly clear that a motion for reconsideration is

not a vehicle for a losing party to revisit issues already addressed. See Servants of the

Paraclete, 204 F.3d at 1012. Because Defendants merely rehash rejected arguments

that were raised—and rejected—by the Court, this portion of the Motion is denied.

                              III. CONCLUSION

       For the reasons set forth above, the Court ORDERS that Defendants’ Joint Motion

for Reconsideration (ECF No. 124) is DENIED.


       Dated this 12th day of July, 2021.

                                                    BY THE COURT:



                                                    ______________________
                                                    William J. Martinez
                                                    United States District Judge




       3
          The Court notes that in challenging K-9 Puck’s reliability, Defendants do not even
attempt to explain away the fact that K-9 Puck has never given a false alert during his 721 hours
of training. (ECF No. 113 at 18.) The Court further notes that it made the determination that K-9
Puck alerted to the odor of narcotics after carefully considering all of the evidence, including
viewing the videos of the traffic stop. (Id. at 21–24.)

                                                6
